            Case 1:19-cv-12320-DJC Document 35 Filed 07/17/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

WENDY HARRINGTON,

                Plaintiff,                          CIVIL ACTION NO. 1:19-cv-12320-DJC
v.

DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR THE
SECURITIZED ASSET-BACKED
RECEIVABLES LLC TRUST 2007-HE1,
MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-HE1,
                Defendant.


               AFFIDAVIT OF HALE YAZICIOGLU LAKE IN SUPPORT OF
                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       I, Hale Yazicioglu Lake, being first duly sworn, hereby depose and state that I am over the

age of 18, and that if called to testify in this matter I could, based upon my personal knowledge,

competently testify as follows:

       1.       I am an attorney at Hinshaw & Culbertson LLP (“Hinshaw”) and together with

Kevin W. Manganaro, I represent the Defendant, Deutsche Bank National Trust Company as

Trustee for the Securitized Asset-Backed Receivables LLC Trust 2007 HE-1, Mortgage Pass-

Through Certificates Series 2007-HE1 (“Deutsche Bank as Trustee”) in this action. This affidavit

is submitted in support of Deutsche Bank as Trustee’s Motion for Summary Judgment.

       2.       This action concerns the real property known as 4 Mercier Street, Dracut,

Massachusetts (the “Property”). Deutsche Bank as Trustee is the current mortgagee of record for

the subject property.

       3.       This affidavit is based on my personal knowledge concerning the issues described

in Plaintiff Wendy Harrington’s (“Plaintiff” or “Harrington”) complaint, and my review of the

public record and the business records and files concerning Plaintiff’s mortgage loan and the


                                                                                  1026105\305721182.v1
            Case 1:19-cv-12320-DJC Document 35 Filed 07/17/20 Page 2 of 4




related documents kept by Hinshaw in the ordinary course of business as counsel to Deutsche Bank

as Trustee.

       4.       Hinshaw obtained the following documents attached to this affidavit in connection

with Deutsche Bank as Trustee’s Motion for Summary Judgment from the Middlesex North

Registry of Deeds (the “Registry”):

       a.     Exhibit A is a certified copy of a Foreclosure Deed, dated February 4, 2011,
       executed on behalf of Deutsche Bank National Trust Company, recorded with and obtained
       from the Registry in Book 25085, Page 79;

       b.     Exhibit B is a certified copy of a Quitclaim Deed, dated June 22, 2012, conveying
       the Property from Deutsche Bank National Trust Company to Harrington, recorded with
       and obtained from the Registry in Book 26126, Page 96;

       5.       In addition to the above-mentioned title documents, Exhibit C, attached hereto, is

a true and accurate copy of the Complaint filed by Harrington with the Massachusetts Superior

Court (Middlesex County), under Case No. 0881CV02411. This complaint was obtained from was

obtained from the publicly-available online records of the Massachusetts Trial Court, available at

http://www.masscourts.org (last visited July 16, 2020).

       6.       Exhibit D, attached hereto, is a true and accurate copy of the docket for Middlesex

Superior Court Case No. 0881CV02411. This docket was obtained from the publicly-available

online records of the Massachusetts Trial Court, available at http://www.masscourts.org (last

visited July 16, 2020).

       7.       In addition to the above-mentioned title documents, Exhibit E, attached hereto, is

a true and accurate copy of a Memorandum of Decision and Order, dated March 29, 2017, issued

by the Middlesex Superior Court (Inge, J.) granting Deutsche Bank as Trustee’s Motion for

Judgment on the Pleadings, under Case No. 1681CV02117. This document was obtained from the




                                                 2
                                                                                   1026105\305721182.v1
            Case 1:19-cv-12320-DJC Document 35 Filed 07/17/20 Page 3 of 4




publicly-available   online    records   of   the        Massachusetts   Trial   Court,     available      at

http://www.masscourts.org (last visited July 16, 2020).

       8.       Exhibit F, attached hereto, is a true and accurate copy of the Judgment on the

Pleadings, dated March 31, 2017, under Case No. 1681CV02117. This document was requested

and obtained from the records of Houser LLP, which served as counsel to Deutsche Bank as

Trustee in another matter.

       9.       Exhibit G, attached hereto, is a true and accurate copy of the docket for Middlesex

Superior Court Case No. 1681CV02117. This docket was obtained from the publicly-available

online records of the Massachusetts Trial Court, available at http://www.masscourts.org (last

visited July 16, 2020).

       10.      Exhibit H, attached hereto, is a true and accurate copy of the docket for

Massachusetts Supreme Judicial Court Case No. SJ-2018-0592. This docket was obtained from

the publicly-available online records of the Massachusetts Supreme Judicial Court, available at

https://www.ma-appellatecourts.org/ (last visited July 16, 2020).

       11.      Exhibit I, attached hereto, is a true and accurate copy of a Supreme Judicial Court

rescript opinion in Case No. SJC-12791. This opinion was obtained from the publicly-available

online records of the Massachusetts Supreme Judicial Court available at https://www.ma-

appellatecourts.org/ (last visited July 16, 2020).

       12.      Exhibit J, attached hereto, is a true and accurate copy of the docket for

Massachusetts Supreme Judicial Court Case No. SJC-12791. This docket was obtained from the

publicly-available online records of the Massachusetts Supreme Judicial Court available at

https://www.ma-appellatecourts.org/ (last visited July 16, 2020).




                                                     3
                                                                                          1026105\305721182.v1
           Case 1:19-cv-12320-DJC Document 35 Filed 07/17/20 Page 4 of 4




       13.     Exhibit K, attached hereto, is a true and accurate copy of a Notice of Sale mailed

to Harrington concerning the October 25, 2019, foreclosure sale requested and obtained from the

records of Korde & Associates, P.C., which served as foreclosure counsel to Deutsche Bank as

Trustee.

       14.     Exhibit L, attached hereto, is a true and accurate copy of Deutsche Bank as

Trustee’s Requests for Admission, served on Harrington on or about April 20, 2020. Our office

did not receive any written responses from Harrington to these Requests for Admission, or

Deutsche Bank as Trustee’s other written discovery requests, within thirty (30) days as required

under Fed. R. Civ. P. 36.

       Signed under the pains and penalties of perjury this 17th day of July, 2020.

                                                 /s/ Hale Yazicioglu Lake
                                                 Hale Yazicioglu Lake, BBO #679480


                                CERTIFICATE OF SERVICE

       I, Hale Yazicioglu Lake, hereby certify that on this 17th day of July, 2020, I served a true
and accurate copy of the foregoing document by First Class Mail and e-mail as follows:

 Wendy Harrington, Pro Se
 4 Mercier Street
 Dracut, MA 01826
 Cocacapi@hotmail.com

                                                 /s/ Hale Yazicioglu Lake
                                                 Hale Yazicioglu Lake




                                                4
                                                                                  1026105\305721182.v1
